Case: 18-40955      Document: 00515701990           Page: 1     Date Filed: 01/11/2021




              United States Court of Appeals
                   for the Fifth Circuit                                   United States Court of Appeals
                                                                                    Fifth Circuit

                                                                                  FILED
                                                                            January 11, 2021
                                   No. 18-40955                              Lyle W. Cayce
                                 Summary Calendar                                 Clerk


   United States of America,

                                                                Plaintiff—Appellee,

                                        versus

   Leonidas Argueta-Portillo,

                                                            Defendant—Appellant.


                   Appeal from the United States District Court
                       for the Southern District of Texas
                            USDC No. 2:18-CR-334-1


   Before Jolly, Elrod, and Graves, Circuit Judges.
   Per Curiam:*
          Leonidas Argueta-Portillo appeals from the sentence imposed
   following his guilty plea conviction for illegal reentry, in violation of 8 U.S.C.
   § 1326(a) and (b)(1). He argues that (1) his sentence was substantively
   unreasonable, and (2) the district court erred by including two unpronounced


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 18-40955      Document: 00515701990           Page: 2    Date Filed: 01/11/2021




                                     No. 18-40955


   conditions of supervised release in the written judgment. Although Argueta-
   Portillo has been released from imprisonment, his challenges are not moot
   because he is still subject to a term of supervised release. See United States v.
   Heredia-Holguin, 823 F.3d 337, 342-45 (5th Cir. 2016) (en banc); United
   States v. Vega, 960 F.3d 669, 672-75 (5th Cir. 2020).
          Argueta-Portillo argues that the district court committed a clear error
   in balancing the sentencing factors, thereby resulting in an above-guidelines
   sentence that was substantively unreasonable. Because he specifically argued
   for a sentence at the low end of the guidelines range, Argueta-Portillo
   preserved this challenge. See Holguin-Hernandez v. United States, 140 S. Ct.
   762, 766 (2020). We review sentences, whether inside or outside the
   Guidelines, for reasonableness in light of the sentencing factors set forth in
   18 U.S.C. § 3553(a) and the substantive reasonableness of a sentence for
   abuse of discretion. Gall v. United States, 552 U.S. 38, 51 (2007). In
   reviewing an above-guidelines sentence for substantive reasonableness, we
   consider the totality of the circumstances, including the extent of any
   variance from the guidelines range, to determine whether the § 3553(a)
   factors support the sentence. United States v. Gerezano-Rosales, 692 F.3d 393,
   400 (5th Cir. 2012).
          In this case, the district court relied on appropriate § 3553(a) factors
   in determining that an upward variance was warranted, as its reasons
   addressed Argueta-Portillo’s history and characteristics and the need to
   deter Argueta-Portillo from future criminal conduct, protect the public,
   promote respect for the law, and provide just punishment. We defer to the
   district court’s determination that the § 3553(a) factors, on the whole,
   warrant the variance, see Gerezano-Rosales, 692 F.3d at 401, and justify the
   extent of the upward variance imposed, see United States v. Broussard, 669
   F.3d 537, 551 (5th Cir. 2012).       Argueta-Portillo’s argument essentially




                                          2
Case: 18-40955     Document: 00515701990           Page: 3   Date Filed: 01/11/2021




                                    No. 18-40955


   requests that we reweigh the § 3553(a) factors, which is not within the scope
   of our review. See Gall, 552 U.S. at 51.
          Argueta-Portillo challenges the following two conditions of
   supervised release: (1) “You must immediately report to U.S. Immigration
   and Customs Enforcement and follow all their instructions and reporting
   requirements until any deportation proceedings are completed.”; and (2) “If
   you reenter the United States, you must report to the nearest probation office
   within 72 hours after your return.” Both conditions were included in the
   appendix to the presentence report (PSR), and the district court adopted the
   PSR after confirming that Argueta-Portillo had reviewed it. Moreover, the
   sentencing court expressed its intent that Argueta-Portillo be deported and
   specifically referenced a third condition of supervised release that ordered
   him not to return to the United States after his deportation. Plain-error
   review applies when the district court “notifies the defendant at sentencing
   that conditions are being imposed.” United States v. Diggles, 957 F.3d 551,
   559-60 (5th Cir. 2020) (en banc), cert. denied, 2020 WL 6551832 (U.S. Nov.
   9, 2020) (No. 20-5836). In any event, given these circumstances, Argueta-
   Portillo has not shown error, plain or otherwise. See United States v. Grogan,
   977 F.3d 348, 351-54 (5th Cir. 2020); United States v. Vasquez-Puente, 922
   F.3d 700, 703-05 (5th Cir. 2019).
          The district court’s judgment is AFFIRMED.




                                         3